Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156641 & (4)(5)                                                                                         David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  GRIEVANCE ADMINISTRATOR,                                                                                            Justices
           Petitioner-Appellee,
  v                                                                 SC: 156641
                                                                    ADB: 15-000023-GA
  LYLE DICKSON,
             Respondent-Appellant.
  _________________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to stay is considered, and it is DENIED.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2017
        s1031
                                                                               Clerk